Name: Commission Regulation NoÃ 261/2005 of 16 February 2005 amending Regulation (EC) NoÃ 43/2003 laying down detailed rules for applying Council Regulations (EC) NoÃ 1452/2001, (EC) NoÃ 1453/2001 and (EC) NoÃ 1454/2001 as regards aid for the local production of crop products in the outermost regions of the European Union
 Type: Regulation
 Subject Matter: tariff policy;  economic policy;  agricultural policy;  regions and regional policy
 Date Published: nan

 17.2.2005 EN Official Journal of the European Union L 46/34 COMMISSION REGULATION No 261/2005 of 16 February 2005 amending Regulation (EC) No 43/2003 laying down detailed rules for applying Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards aid for the local production of crop products in the outermost regions of the European Union THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 1452/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the French overseas departments, amending Directive 72/462/EEC and repealing Regulations (EEC) No 525/77 and (EEC) No 3763/91 (Poseidom) (1), and in particular Articles 5(2), 12(4), 13(4), 15(7), 18 and 22 thereof, Having regard to Council Regulation (EC) No 1453/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Azores and Madeira and repealing Regulation (EEC) No 1600/92 (Poseima) (2), and in particular Articles 5(3), 6(5), 16(2), 19, 21(3), 27, 28(3), 30(5) and 34 thereof, Having regard to Council Regulation (EC) No 1454/2001 of 28 June 2001 introducing specific measures for certain agricultural products for the Canary Islands and repealing Regulation (EEC) No 1601/92 (Poseican) (3), and in particular Articles 9(2), 10(5) and 20 thereof, Whereas: (1) Article 68 of Commission Regulation (EC) No 43/2003 of 23 December 2002 laying down detailed rules for applying Council Regulations (EC) No 1452/2001, (EC) No 1453/2001 and (EC) No 1454/2001 as regards aid for the local production of crop products in the outermost regions of the European Union (4), contains a list of the notifications that Member States must send to the Commission, together with the timetable. (2) With a view to simplifying administration, the number of deadlines by which the authorities of the Member States concerned are required to submit their reports to the Commission should be reduced. In the light of experience, the information to be provided should be grouped into two reports with deadlines of 30 June and 30 November each year. (3) The measures provided for in this Regulation are in accordance with the opinion of the Joint Management Committee for Cereals, Fresh Fruit and Vegetables, Products Processed from Fruit and Vegetables, Wine, Hops, Live Plants, and Sugar, HAS ADOPTED THIS REGULATION: Article 1 Article 68 of Regulation (EC) No 43/2003 is hereby replaced by the following: Article 68 Notifications 1. The Member States concerned shall send the Commission each year: (a) not later than 30 June, a report on the implementation of the measures referred to in this Regulation in the preceding marketing year showing in particular:  the areas covered by applications for aid under Title I for the current marketing year for which the aid has actually been paid,  the quantities of green vanilla and essential oils of geranium and vetiver qualifying for the aid referred to in Chapter II of Title II,  for the aid referred to in Chapter III of Title II, for each department:  the total quantities of cane, expressed in tonnes, covered by aid applications,  the total amount of the aid and the variation in the unit amounts,  any changes to the criteria for granting the aid and any additional national measures recently adopted;  the quantities of raw materials qualifying for the aid referred to in Chapter I of Title III, broken down by product as set out in part A of Annex I, and the quantities, expressed in net weight, of finished products, broken down in accordance with part B of Annex I,  in the case of France and Portugal, for the aid referred to in Section I of Chapter II of Title III:  the total quantities of sugar syrup, sucrose syrup and agricultural rum covered by aid applications, expressed as white sugar or hectolitres of pure alcohol,  the factories and distilleries in receipt of aid,  the aid received and the quantity of sugar syrup, sucrose syrup or agricultural rum produced by each factory or distillery;  the quantities qualifying for the aid and increased aid referred to in Chapter I of Title IV, broken down by product set out Annex II, III, IV and V,  the quantities qualifying for the aid referred to in Chapter II of Title IV, broken down by product, and their average value within the meaning of Article 46(4),  the quantities, broken down by category or product, covered by contracts for the current marketing year as referred to in Chapter II of Title IV,  the progress made in converting and restructuring areas planted with prohibited direct hybrid vine varieties in the Azores and Madeira; (b) not later than 30 November, a report showing:  the quantities of pineapples harvested for which the aid referred to in Chapter I of Title II has been paid,  the minimum prices referred to in Chapter I of Title III, set in accordance with Article 13 of Regulation (EC) No 1452/2001 for each category of products set out in Annex I,  for the aid referred to in Section II of Chapter II of Title III:  the areas and overall amount for which the flat-rate aid per hectare has been requested and paid,  the quantities of white sugar produced and the overall amount of the special processing aid paid. 2. The Member States shall inform the Commission immediately of cases which they recognise as force majeure or exceptional circumstances justifying continued entitlement to the aid. Article 2 Entry into force and application This Regulation shall enter into force on the seventh day following that of its publication in the Official Journal of the European Union. It shall apply from 1 January 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 16 February 2005. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 198, 21.7.2001, p. 11. Regulation as last amended by Regulation (EC) No 1690/2004 (OJ L 305, 1.10.2004, p. 1). (2) OJ L 198, 21.7.2001, p. 26. Regulation as last amended by Regulation (EC) No 1690/2004. (3) OJ L 198, 21.7.2001, p. 45. Regulation as last amended by Regulation (EC) No 1690/2004. (4) OJ L 7, 11.1.2003, p. 25. Regulation as last amended by Regulation (EC) No 1137/2004 (OJ L 221, 22.6.2004, p. 3).